UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 02-7019



PAUL NAGY,

                                                  Plaintiff - Appellant,

             versus


OFFICER RUFFIN;       NANCY   OBERMAN;   A.   EVANS;
STEPHEN DEWALT,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-00-782-5-BO)


Submitted:    September 23, 2002               Decided:   October 8, 2002


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Nagy, Appellant Pro Se.    Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Nagy appeals the district court’s order denying his

motion to reopen an action filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.   See Nagy v. Ruffin, No. CA-00-782-5-BO (E.D.N.C.

June 7, 2002).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2